EXHIBIT 99.2 MANAGEMENT DISCUSSION AND ANALYSIS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2012 The following discussion and analysis of the operations, results and financial position of Avino Silver & Gold Mines Ltd. (the “Company” or “Avino”) should be read in conjunction with the Company’s unaudited condensed consolidated interim financial statements for the nine month period ended September 30, 2012 and the audited financial statements for the year ended December 31, 2011 and the notes thereto. This Management Discussion and Analysis (“MD&A”) is dated November 29, 2012 and discloses specified information up to that date. Avino is classified as a “venture issuer” for the purposes of National Instrument 51-102. The Financial Statements are prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”). Unless otherwise cited, references to dollar amounts are Canadian dollars. Throughout this report we refer to “Avino”, the “Company”, “we”, “us”, “our” or “its”. All these terms are used in respect of Avino Silver & Gold Mines Ltd. We recommend that readers consult the “Cautionary Statement” on the last page of this report. Additional information relating to the Company is available on SEDAR at www.sedar.com and the Company’s website at www.avino.com. Business Description Founded in 1968, Avino’s principal business activities are the exploration and development of mineral properties. The Company holds an 99.28% equity interest in Compañía Minera Mexicana de Avino, S.A. de C.V. (“Cia Minera”), a Mexican corporation which owns the Avino Property, located in the state of Durango, Mexico. The Company also holds mineral claims in the Yukon and British Columbia, Canada. Avino is a reporting issuer in British Columbia and Alberta, a foreign issuer with the Securities & Exchange Commission and trades on the TSX Venture Exchange, Tier 2 status under the symbol “ASM”, on the NYSE MKT under the symbol “ASM”, and on the Berlin & Frankfurt Stock Exchanges under the symbol “GV6”. Overall Performance and Outlook Avino Property 80 Km North East of Durango, Mexico During the quarter, the Company provided updates on several projects at its Avino property in the Durango state of Mexico.Updates included milling reports documenting the processing of ET stockpiles for the quarter, development progress and sampling data from the San Gonzalo underground and assay results from surface drilling on the Avino Mine (ET zone).Also this quarter, a new preliminary economic assessment on the tailings resource was published and joint venture agreement with Endeavour Silver Corp. covering Avino’s El Laberinto property was signed. Subsequent to the quarters end, Avino announced that it had switched from processing ET surface stockpiles to material from the San Gonzalo mine, following this announcement, the company disclosed production results from October when San Gonzalo material was milled full time. 2012 Third Quarter Highlights Operations During the quarter, Avino continued to process stock piled material from the main Avino mine (ET zone) left from our previous operation (circa 1990 – 2001) using the 250 tonne per day (“TPD”) circuit at Avino’s mill complex.During the quarter the mill operated at an average rate of 220 TPD, 24 hours a day, 7 days a week. 1 | Page MANAGEMENT DISCUSSION AND ANALYSIS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2012 Select monthly production figures for the third quarter are as follows: July August September Total /Average* Total mill feed - tonnes (dry) Feed grade Silver - g/t 73.58* Feed grade Gold - g/t 1.08* Feed content Silver - kg. Feed content Gold - g. Bulk concentrate - tonnes (dry) Bulk Concentrate grade Silver - g/t 2,997* Bulk Concentrate gradeGold- g/t 36.82* Recovery Silver - % 58.50% 68.90% 67.70% 65.40%* Recovery Gold - % 51.00% 56.40% 58.50% 54.9%* Mill availability - % 95.03% 97.03% 97.57% 96.5%* Total silver ounces produced Total gold ounces produced Total Silver Equivalent oz's produced (Silver equivalent calculated using a 50:1 ratio for silver to gold, Q3 figures have been rounded for clarity) 1. Tonnes milled in September increased by 907 tonnes over August due to a finer crush to the ball mill. Average tonnes milled per day in September were 248 compared to 211 in August and 195 in July. 2. Feed grade for gold decreased over the third quarter due to the varying consistency of the stockpile. 3. Gold and Silver recoveries improved in August and September compared to the July results due to process changes in the mill. 4. Silver production in August and September increased over July due to better recoveries and higher throughput, while the gold production decreased due to the lower feed grade. Concentrate produced in September was shipped in the first week of October. The weight of this shipment totaled 148.33 wet metric tonnes. The stockpiled material is located on the surface at various proximities to the milling complex.The material was left after the mine closed in 2001 due to low metal’s prices and the closure of a key smelter.The stockpiles were originally extracted during underground mining of the main Avino vein (ET Zone) and were never processed due to the economic conditions at the time. Sampling of the remaining historic stockpiles is ongoing with the aim of providing additional mill feed to the plant. So far this program has been very successful with additional tonnage identified as potential mill feed at current metal prices. Subsequent to the end of the quarter, on October 1st Avino began processing material from the San Gonzalo Mine at the rate of 220 TPD. 2 | Page MANAGEMENT DISCUSSION AND ANALYSIS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2012 Production numbers for October compared with select results from the 2011 San Gonzalo bulk sample are presented below: 2011 Bulk Sample Results October 2012 % Variance Total Mill Feed (dry tonnes) Feed Grade Silver (g/t) Feed Grade Gold (g/t) Feed Content Silver (Kg) Feed Content Gold (g) Bulk Concentrate (dry tonnes) Bulk Concentrate Grade Silver (Kg/t) Bulk Concentrate Grade Gold (g/t) 24 25 Recovery Silver (%) 76 82 Recovery Gold (%) 59 72 Mill Availability (%) N/A Total Silver Produced (ozs) Total Gold Produced (ozs) Total Silver Equivalent Produced (ozs) Silver equivalent calculated using a 50:1 ratio for silver to gold, October figures are rounded for clarity. October results have not been reconciled and have been calculated based on the daily tonnage and mine lab assays of the feed, tailings and concentrate whereas the bulk sample results have been reconciled to the trucked tonnage and 3rd party assays of the concentrate. 1. No comparison has been made on feed and concentrate tonnage as the bulk sample program exceeded more than a one month period. Feed content of silver, gold and mill availability and silver equivalent ounces produced are also not comparable. 2. Feed grades of silver and gold were lower in October than the bulk sample grades because of mine dilution of the development material being processed. 3. Bulk concentrate grades of silver and gold were also lower than the bulk sample results due to the higher feed grade of lead and zinc.Adjustments are being made in the plant to reduce the lead and zinc content in the concentrate. 4. The silver and gold feed and concentrate grades were slightly lower than the results of the bulk sample but was balanced by higher silver and gold recoveries. The San Gonzalo Mine is located on the Avino property approximately 2 km from the mill complex.Exploration began at San Gonzalo in 2007.Drilling and preliminary metallurgical test prompted Avino to begin underground development and configuration changes to the mill in 2008.A historical NI 43-101 inferred resource calculation for San Gonzalo was completed by Orequest Consultants in 2009. The resource estimate was compiled from 2007 surface drilling at San Gonzalo (January to December 2007, 40 holes, 9,204 metres). This is the most recent estimate completed on the vein, but there has been the subsequent development of a ramp, bulk sampling, some mining production, channel sampling, and additional delineation drilling along the vein. Together, these developments have effected a material change in the 2009 resource, making it no longer considered current. 3 | Page MANAGEMENT DISCUSSION AND ANALYSIS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2012 The Company is working towards a Resource Estimate from an independent engineering firm for the San Gonzalo and ET veins. In 2011, Avino completed at 10,000 tonne bulk sample program to confirm grades and recoveries (see news release dated July 11th, 2011).Material for the bulk sample was extracted from level two of the mine. Feed grades for the bulk sample were 261 g/t silver, 0.9 g/t gold with recoveries of 76% and 59% respectively. Following the bulk sample, a production decision was made and underground development and mining continued.Sufficient material to support an ongoing operation of 250 TPD was stock piled at the surface by the end of September 2012.No formal feasibility study by an independent engineering firm has been done and the reader is cautioned that the projected production forecast may not be realized. It is expected that both grades and recoveries will improve over the bulk sample results at lower levels of the mine as the vein extends below the oxidized zone near the surface.Silver assay results from 2007 drilling around the fourth and fifth levels of the mine produced a number of core intercepts (down hole) greater than 1,000 g/t Ag, some reaching as high as 5,265 g/t Ag, over 0.65 m; independently verified metallurgical test work on the core from the deeper levels yielded recoveries of 89-90% for silver and 92-93% for gold. Exploration and Development San Gonzalo Mine During the quarter, underground development of the San Gonzalo Mine continued.Drifting along the vein on the third level was completed.Assays from the channel samples along the vein were reported in our news release dated May 7th, 2012 apart for some additional lines from the North West drift towards the old mine workings which has been extended a further 45 metres. Sample lines L59P to L88P are spaced at approximate 1.5m intervals across the vein, assay results for the initial 25 metres are as follows: Strike Length (m) Vein Average Width (m) Individual Sample Width (m) Gold (g/t) Silver (g/t) Lead (%) Zinc (%) Copper (%) Including: Line 66 Including: Line 67 Line 68 Line 68 Line 68 Line 69 Including: Line 70 Line 70 Line 71 Line 71 Line 71 Line 71 Line 73 Line 74 Line 75 Current work is aimed at the development of level 4 as well as providing access to level 5 and beyond. By early November, the decline from level 4 to level 5 has advanced 170 metres. A total of 200 metres remain until the level 5 elevation of 2,130 metres is reached. 4 | Page MANAGEMENT DISCUSSION AND ANALYSIS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2012 The 4th level at 2,175 metres elevation connects with the bottom of the old San Gonzalo workings.The level has intersected the bottom of the main shaft from the original mining which ceased with the revolution in the early 20th century. Avino has been drifting (mining) along the San Gonzalo vein on the 4th level.By early November, the crew had explored 150 m to the north west of the old shaft and 170 m to the South East. The vein on level 4 North West of the old shaft has increased in width to 3 metres.Avino will be able to use the “Cut & Fill” mining technique allowing the Company to develop mill feed faster and more cost effectively than “Shrinkage Stopping”. The 4th level is the last level where old workings had removed some of the deposit.The 5th level which is expected to be reached before year-end will be all new development. Drifting along the San Gonzalo vein on level 4 South East is ongoing. Avino staff channel sampled the face after each round.The samples were analyzed for silver, gold, copper, lead and zinc by fire assay and AA methods at the company’s own lab at the mine, providing a quick estimate of vein width, and grade.Channel samples are then taken from the back and sent for assay by Inspectorate Labs for public release in compliance with NI 43-101. The lengths sampled to date are as follows: North West of Cross Cut (old shaft) Length along Vein (m) Average Width (m) Silver (g/t) Gold (g/t) Copper (ppm) Lead (ppm) Zinc (ppm) Includes: Includes sample 166893 on sample line L64 – the highest grade Avino has sampled in 6 years at SG 45 South East of Cross Cut (Old Shaft) Length along Vein (m) Average Width (m) Silver (g/t) Gold (g/t) Copper (ppm) Lead (ppm) Zinc (ppm) Many of the samples taken produced silver assays results greater than 1,000 g/t confirming earlier drill results which indicated the deposit is significantly higher grade at depth, than at level 2 where the 10,000 tonne bulk sample test was drawn from in 2010.For a comprehensive list of sample assays on level 4 please visit Avino’s website. Total stockpile tonnage from San Gonzalo by early November was 22,688 tonnes and consists of development and mineralized material from levels 2, 3 and 4 and the draw down from stope 3-200. Avino Mine (ET Zone) In February 2012, Avino’s wholly-owned Mexican subsidiary entered into a new agreement with Minerales de Avino, S.A. de C.V. (“Minerales”) whereby Minerales has indirectly granted to the Company the exclusive right to explore and mine the La Platosa property known as the “ET Zone”. 5 | Page MANAGEMENT DISCUSSION AND ANALYSIS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2012 Since that time, Avino has committed to laying the groundwork to accommodate production from the ET zone.During the quarter, procurement of key process equipment needed to separate the two circuits in the mill building continued.Avino received the environmental permit to allow the Company to restart underground operations and run the 1,000tpd circuit in the mill. Permitting for the new tailings dam is also underway. With the increase in power demand that is expected upon re-opening the mine, as well as operating 1,000 tpd mill circuit, Avino has held discussions with CFE and is studying alternative solutions. To resume underground development of the Avino mine, the existing underground workings must first be dewatered. During the quarter, construction of a water treatment plant was completed and water testing commenced with the goal of increasing the pH to meet agricultural standards.Once the water is treated it will be pumped to the El Caricol dam on the property and used for milling as well as for irrigation of local farms. A review of the underground workings by mine personnel above the water level is also taking place to identify potential mining areas for mill feed; this represents part of the exploration program aimed at reopening the ET (Avino) mine. Shortly after the new agreement was signed, the Company embarked on an exploration program on the ET Zone to further define remaining resources. The 2012 drill program on the main Avino vein is intended to form the basis for a current mineral resource estimate below the 12th level of the mine. Results from the 2012 drill program are as follows: Hole # Bearing Dip Down Hole Intersection (from – to) Length (m) Silver (g/t) Gold (g/t)
